Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
1.         This communication is a first office action, non-final rejection on the merits.  Claims 12-23, filed  as preliminary amendment, are currently pending and have been considered below.
Response to Amendment
2.	Applicant’s amendment filed November 14, 2019. Claims 1 - 11 cancelled. Claims 12-23 presented for Examination. Applicant’s amendment has been fully considered and entered.
Priority
3.	As required by M.P.E.P.201.14(c), acknowledgement is made of applicant’s claim for priority based on applications filed on May 09, 2018 (PCT/EP2018/061982) and May 24, 2019(102017208860.5).
Information Disclosure Statement
4.	The information disclosure statement (IDS) submitted on 02/11/2021 and 11/14/2019 has been considered. The submission is in compliance with the provisions of 37 CFR 1.97. Form PTO-1449 is signed and attached hereto.
Claim Rejections - 35 USC § 103
5.       In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
 The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
6.         The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.         Determining the scope and contents of the prior art.
2.         Ascertaining the differences between the prior art and the claims at issue.
3.         Resolving the level of ordinary skill in the pertinent art.
4.         Considering objective evidence present in the application indicating obviousness or nonobviousness.
7.       This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
8.       Claims 12-23 are rejected under 35 U.S.C. 103(a) as being unpatentable over Jungwirth (US 2018/0364333 A1) (hereinafter Jungwirth) in view of Hammes (US 2012/0212727 A1) (hereinafter Hammes).
               Regarding claim 12, Jungwirth discloses a LIDAR device for scanning a scanning angle (Fig. 1-3), the LIDAR device comprising: 
at least one beam source (Fig. 2, para 46, light source 204 emits laser beam  216); 
a rotatable deflector (para 95, scanning mirror 516 is rotatable about two axes); at least two cylindrical lenses (para 115, lens 600 is used to increase or decrease the deflection of laser beam 522, para 148, scanning mirror is the first element to deflect the laser beam, para 82, lens 306 may be selected from one of a spherical lens, a cylindrical lens); and 
a detector (Fig. 5, para 93, system 500 includes laser 502, focusing system 504, scanning system 506, and deflector 508); wherein: 
the at least one beam source is configured to generate at least one beam; rotatable deflector is configured to deflect the at least one beam (para 98, target region 524 are reached by laser beam 522 by changing scan angle of laser beam 522 through rotation of scanning mirror 516).
Jungwirth specifically fails to disclose the at least two cylindrical lenses are arranged in a beam path of the at least one beam between the at least one beam source and the at least one rotatable deflector; 
at least one of the at least two cylindrical lenses is rotatable; and 
the detector is configured to receive the at least one beam after being reflected by an object.
In analogous art, Hammes discloses the at least two cylindrical lenses are arranged in a beam path of the at least one beam between the at least one beam source and the at least one rotatable deflector (para 052, FIG. 5a, beam rotation element 20 in a three-dimensional view. A respective front cylindrical lens 204 and rear cylindrical lens 206, para 045,  light transit time is determined from its transmission up to its reception after reflection at the object in the monitored zone 26); 
at least one of the at least two cylindrical lenses is rotatable (Fig. 2, para 047, beam rotation element 20 is cylindrical lens array and one respective field of front cylindrical lenses 204 and rear cylindrical lenses 206); and 
the detector is configured to receive the at least one beam after being reflected by an object (para 04, targets with defined degrees of reflection which have to be recognized at the corresponding scanning angles).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify teaching of beam is directed to different locations in the target region at a scan angle disclosed by Jungwirth to transmit a light beam having a beam profile elongated in a line direction into a monitored zone for detecting objects as taught by Hammes to  use deflection unit for the periodic deflection of the light beam to scan the monitored plane in the course of the movement and an evaluation unit for detecting the objects with reference to the received signal [Hammes, paragraph 0014].
Regarding claim 13, Jungwirth specifically fails to disclose the LIDAR device of claim 12, wherein a distance between the deflector and one of the at least two cylindrical lenses that is closest, of the at least two cylindrical lenses, to the deflector equals a focal length of the closest of the at least two cylindrical lenses.
In analogous art, Hammes discloses the LIDAR device of claim 12, wherein a distance between the deflector and one of the at least two cylindrical lenses that is closest, of the at least two cylindrical lenses, to the deflector equals a focal length of the closest of the at least two cylindrical lenses (para 052, FIG. 5a, beam rotation element 20 in a three-dimensional view. A respective front cylindrical lens 204 and rear cylindrical lens 206, para 045,  light transit time is determined from its transmission up to its reception after reflection at the object in the monitored zone 26, Fig. 2, para 047, beam rotation element 20 is cylindrical lens array and one respective field of front cylindrical lenses 204 and rear cylindrical lenses 206, para 04, targets with defined degrees of reflection which have to be recognized at corresponding scanning angles).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify teaching of beam is directed to different locations in the target region at a scan angle disclosed by Jungwirth to transmit a light beam having a beam profile elongated in a line direction into monitored zone for detecting objects as taught by Hammes to  use  cylindrical lens arrangement is preferably orientated so that the exiting light beam is perpendicular to the monitored plane with its line direction in the monitored plane [Hammes, paragraph 0025].
Regarding claim 14, Jungwirth specifically fails to disclose the LIDAR device of claim 13, wherein the at least two cylindrical lenses are pivoted at an angle of 45° relative to one another.
In analogous art, Hammes discloses the LIDAR device of claim 13, wherein the at least two cylindrical lenses are pivoted at an angle of 45° relative to one another (para 052, FIG. 5a, beam rotation element 20 in a three-dimensional view. A respective front cylindrical lens 204 and rear cylindrical lens 206, para 045, light transit time is determined from its transmission up to its reception after reflection at the object in the monitored zone 26, Fig. 2, para 047, beam rotation element 20 is cylindrical lens array and one respective field of front cylindrical lenses 204 and rear cylindrical lenses 206).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify teaching of beam is directed to different locations in the target region at a scan angle disclosed by Jungwirth to transmit a light beam having a beam profile elongated in a line direction into a monitored zone for detecting objects as taught by Hammes to  use front cylindrical lens and rear cylindrical lens as a light source in light transmitter to monitored plane with its line direction in monitored plane [Hammes, paragraph 0052].
Regarding claim 15, Jungwirth specifically fails to disclose the LIDAR device of claim 12, wherein a distance between the deflector and one of the at least two cylindrical lenses that is closest, of the at least two cylindrical lenses, to the deflector is greater than a focal length of the closest of the at least two cylindrical lenses.
In analogous art, Hammes discloses the LIDAR device of claim 12, wherein a distance between the deflector and one of the at least two cylindrical lenses that is closest, of the at least two cylindrical lenses, to the deflector is greater than a focal length of the closest of the at least two cylindrical lenses (Fig. 2, para 047, beam rotation element 20 is cylindrical lens array and one respective field of front cylindrical lenses 204 and rear cylindrical lenses 206, para 04, targets with defined degrees of reflection which have to be recognized at the corresponding scanning angles).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify teaching of beam is directed to different locations in the target region at a scan angle disclosed by Jungwirth to transmit a light beam having a beam profile elongated in a line direction into monitored zone for detecting objects as taught by Hammes to  use  cylindrical lens arrangement is preferably orientated so that the exiting light beam is perpendicular to the monitored plane with its line direction in the monitored plane [Hammes, paragraph 0025].
Regarding claim 16, Jungwirth specifically fails to disclose the LIDAR device of claim 15, wherein the at least two cylindrical lenses are pivoted at an angle of 90° relative to one another.
In analogous art, Hammes discloses the LIDAR device of claim 15, wherein the at least two cylindrical lenses are pivoted at an angle of 90° relative to one another (Fig. 2, para 047, beam rotation element 20 is cylindrical lens array and respective field of front cylindrical lenses 204 and rear cylindrical lenses 206, para 04, targets with defined degrees of reflection to be recognized at the corresponding scanning angles).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify teaching of beam is directed to different locations in the target region at a scan angle disclosed by Jungwirth to transmit a light beam having a beam profile elongated in a line direction into a monitored zone for detecting objects as taught by Hammes to  use front cylindrical lens and rear cylindrical lens as a light source in light transmitter to monitored plane with its line direction in monitored plane [Hammes, paragraph 0052].
Regarding claim 17, Jungwirth discloses the LIDAR device of claim 12, wherein at least one of the cylindrical lenses is rotatable synchronously with the deflector (para 77, system 208 may be comprised of first lens 300 and second lens 302 aligned on optical axis 304).
Regarding claim 18, Jungwirth discloses the LIDAR device of claim 12, wherein at least one of the cylindrical lenses is stationary (para 71, platform 242 may be selected from one of a mobile platform, stationary platform, a land-based structure).
Regarding claim 19, Jungwirth discloses the LIDAR device of claim 12, wherein the at least one beam has a line shape (para 164,   line 1416 is a scan pattern based on the input laser beam angle, para 048, Target region and beam have various shape,  selected from a circle, a square, a rectangle, a trapezoid, an oval, a polygon, a pentagon, a hexagon, a rhombus, a regular polygon, an irregular polygon, a regular shape, an irregular shape, or some other suitable shape).
Regarding claim 20, Jungwirth discloses the LIDAR device of claim 12, wherein the at least one beam has a dot shape (para 163, shape of the surface of lens calculated from basic optical principles, para 048, Target region and beam have various shape, para 56, divergence 230 affects the pixels per  line and dots per inch).
Regarding claim 21, Jungwirth discloses the LIDAR device of claim 12, wherein the deflector includes a planar mirror (Fig. 8, para 163, the shape of the surface of the lens may also be calculated from basic optical principles, para 048, Target region and beam have various shape, para 149, rotating dove prism also may be used to deflect laser beam).
Regarding claim 22, Jungwirth discloses the LIDAR device of claim 12, wherein the deflector includes a curved mirror (Fig. 8, para 95, scanning system 506 includes scanning mirror 516, scanning mirror 516 is rotatable about two axes, para 126, divergence lens 802 also deflect laser beam 522).
Regarding claim 23, Jungwirth discloses a method for operating a LIDAR device to scan a scanning angle (Fig. 1-3, para 01, systems generating measurement information using light radar (LIDAR) systems), the method comprising: 
at least one beam source generating at least one beam (Fig. 2, para 46, light source 204 emits laser beam 216); a generating optics adapting the at least one beam (para 115, lens 600 is used to increase or decrease deflection  of laser beam 522),
a rotatable deflector deflecting the at least one beam along a scanning angle; and a detector receiving the at least one beam after being reflected by an object (para 98, target region 524 are reached by laser beam 522 by changing scan angle of laser beam 522 through rotation  of scanning mirror 516, Fig. 5, para 93, system 500 includes laser 502, focusing system 504, scanning system 506, and deflector508).
Jungwirth specifically fails to disclose at least one rotatable cylindrical lens rotating the at least one beam around an optical axis, wherein the at least one rotatable cylindrical lens is arranged in a beam path of the at least one beam between the at least one beam source and the at least one rotatable deflector.
In analogous art, Hammes discloses at least one rotatable cylindrical lens rotating the at least one beam around an optical axis, wherein the at least one rotatable cylindrical lens is arranged in a beam path of the at least one beam between the at least one beam source and the at least one rotatable deflector (para 052, FIG. 5a, beam rotation element 20 in a three-dimensional view. A respective front cylindrical lens 204 and rear cylindrical lens 206, para 045, light transit time is determined from its transmission up to its reception after reflection at the object in the monitored zone 26); 
at least one of the at least two cylindrical lenses is rotatable (Fig. 2, para 047, beam rotation element 20 is cylindrical lens array and one respective field of front cylindrical lenses 204 and rear cylindrical lenses 206); and 
the detector is configured to receive the at least one beam after being reflected by an object (para 04, targets with defined degrees of reflection which have to be recognized at the corresponding scanning angles).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify teaching of beam is directed to different locations in the target region at a scan angle disclosed by Jungwirth to transmit a light beam having a beam profile elongated in a line direction into a monitored zone for detecting objects as taught by Hammes to  use deflection unit for the periodic deflection of the light beam to scan the monitored plane in the course of the movement and an evaluation unit for detecting the objects with reference to the received signal [Hammes, paragraph 0014].
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mirza Alam whose telephone number is (469) 295-9286.  The examiner can be reached on Monday-Thursday 7:30AM-6:00PM (EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Feild can be reached on (571) 272-4090.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for Published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MIRZA F ALAM/Primary Examiner, Art Unit 2689